DETAILED ACTION
 	Claims 1-4, 7-11, 14-17 and 20 are pending. Claims 5-6, 12-13 and 18-19 are canceled. This is in response to Applicant’s amendments filed on June 24, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samir Bhavsar Reg. #41,617 on July 7, 2022.

The application has been amended as follows: 

1.	(currently amended) A device configured to emulate a correlithm object processing system that uses correlithm objects to generate clusters, comprising:
a memory operable to store a set of correlithm objects, wherein each correlithm object in the 
a cluster engine implemented by a processor operably coupled to the memory, configured to:
obtain a reference correlithm object;
compute a set of Anti-Hamming distances between the reference correlithm object and the set of correlithm objects by either:
performing an XOR operation between the reference correlithm object and at least one of the set of correlithm objects to generate a binary string; and
counting the number of logical low values in the binary string;
or
performing an XNOR operation between the reference correlithm object and at least one of the set of correlithm objects to generate a binary string; and
counting the number of logical high values in the binary string;
compare the set of Anti-Hamming distances to a first bit threshold value, wherein the first bit threshold value indicates a minimum number of the same bits to be considered a member of a cluster;
identify a subset of correlithm objects from the set of correlithm objects that are associated with an Anti-Hamming distance that is greater than the first bit threshold value;
compute a set of Hamming distances between the reference correlithm object and the subset of correlithm objects;
compare the set of Hamming distances to a second bit threshold value, wherein the second bit threshold value indicates a maximum number of different bits to be considered a member of the cluster;
identify one or more correlithm objects from the subset of correlithm objects associated with a Hamming distance that exceeds the second bit threshold value;
remove the identified one or more correlithm objects from the subset of correlithm objects that are associated with a Hamming distance that exceeds the second bit threshold value; and 
generate the cluster that links the reference correlithm object and the correlithm objects in the subset of correlithm objects.  

2. (Original) The device of claim 1, wherein the cluster engine is further configured to: obtain a set of entries, wherein each entry comprises an identifier linked with a set of data values; and transform the set of data values into the set of correlithm objects.  

3. (Original) The device of claim 2, wherein: the set of data values comprises non-numeric values; and transforming the set of data values into the set of correlithm objects comprises converting the set of data values into numeric values.  

4. (currently amended) The device of claim 1, wherein computing the Hamming distance comprises: performing an XOR operation between the reference correlithm object and the at least one of the set of correlithm object to generate a binary string; and counting the number of logical high values in the binary string.  

5. (Canceled) 98375808ATTORNEY DOCKET NO.PATENT 015444.138216/208,265 4 of 9  

6. (Canceled)  

7. (Original) The device of claim 1, wherein obtaining the reference correlithm object comprises selecting a correlithm object from the set of correlithm objects.

8.	(currently amended) A clustering method, comprising:
obtaining, by a cluster engine implemented by a processor, a reference correlithm object, wherein the reference correlithm object is an n-bit digital word of binary values;
computing, by the cluster engine, a set of Anti-Hamming distances between the reference correlithm object and a set of correlithm objects, wherein each correlithm object in the 
performing an XOR operation between the reference correlithm object and at least one of the set of correlithm objects to generate a binary string; and
counting the number of logical low values in the binary string; 
or
performing an XNOR operation between the reference correlithm object and at least one of the set of correlithm objects to generate a binary string; and
counting the number of logical high values in the binary string;
comparing, by the cluster engine, the set of Anti-Hamming distances to a first bit threshold value, wherein the first bit threshold value indicates a minimum number of the same bits to be considered a member of a cluster;
identifying, by the cluster engine, a subset of correlithm objects from the set of correlithm objects that are associated with an Anti-Hamming distance that is greater than the first bit threshold value;
computing, by the cluster engine, a set of Hamming distances between the reference correlithm object and the subset of correlithm objects;
comparing, by the cluster engine, the set of Hamming distances to a second bit threshold value, wherein the second bit threshold value indicates a maximum number of different bits to be considered a member of the cluster;
identifying, by the cluster engine, one or more correlithm objects from the subset of correlithm objects associated with a Hamming distance that exceeds the second bit threshold value;
removing, by the cluster engine, the identified one or more correlithm objects from the subset of correlithm objects that are associated with a Hamming distance that exceeds the second bit threshold value; and 
generating, by the cluster engine, the cluster that links the reference correlithm object and the correlithm objects in the subset of correlithm objects.  

9. (Original) The method of claim 8, further comprising: obtaining, by the cluster engine, a set of entries, wherein each entry comprises an identifier linked with a set of data values; and transforming, by the cluster engine, the set of data values into the set of correlithm objects.  

10. (Original) The method of claim 9, wherein: the set of data values comprises non-numeric values; and transforming the set of data values into the set of correlithm objects comprises converting the set of data values into numeric values.  

11. (currently amended) The method of claim 8, wherein computing the Hamming distance comprises: performing an XOR operation between the reference correlithm object and the at least one of the set of correlithm object to generate a binary string; and counting the number of logical high values in the binary string.  

12. (Canceled)  

13. (Canceled) 98375808ATTORNEY DOCKET NO.PATENT 015444.138216/208,265 6 of 9  

14. (Original) The method of claim 8, wherein obtaining the reference correlithm object comprises selecting a correlithm object from the set of correlithm objects.

15.	(currently amended) A non-transitory computer readable medium storing executable instructions that when executed by a processor causes the processor to:
obtain a reference correlithm object, wherein the reference correlithm object is an n-bit digital word of binary values;
compute a set of Anti-Hamming distances between the reference correlithm object and a set of correlithm objects, wherein each correlithm object in the 
performing an XOR operation between the reference correlithm object and at least one of the set of correlithm objects to generate a binary string; and
counting the number of logical low values in the binary string; 
or
performing an XNOR operation between the reference correlithm object and at least one of the set of correlithm objects to generate a binary string; and
counting the number of logical high values in the binary string;
compare the set of Anti-Hamming distances to a first bit threshold value, wherein the first bit threshold value indicates a minimum number of the same bits to be considered a member of a cluster;
identify a subset of correlithm objects from the set of correlithm objects that are associated with an Anti-Hamming distance that is greater than the first bit threshold value;
compute a set of Hamming distances between the reference correlithm object and the subset of correlithm objects;
compare the set of Hamming distances to a second bit threshold value, wherein the second bit threshold value indicates a maximum number of different bits to be considered a member of the cluster;
identify one or more correlithm objects from the subset of correlithm objects associated with a Hamming distance that exceeds the second bit threshold value;
remove the identified one or more correlithm objects from the subset of correlithm objects that are associated with a Hamming distance that exceeds the second bit threshold value; and 
generate the cluster that links the reference correlithm object and the correlithm objects in the subset of correlithm objects.  

16. (previously amended) The computer readable medium of claim 15 wherein the executable instructions further cause the processor to: obtain a set of entries, wherein each entry comprises an identifier linked with a set of data values; and transform the set of data values into the set of correlithm objects.  

17. (previously amended) The computer readable medium of claim 16, wherein: the set of data values comprises non-numeric values; and transforming the set of data values into the set of correlithm objects comprises converting the set of data values into numeric values.  

18. (Canceled)  

19. (Canceled)  

20. (previously amended) The computer readable medium of claim 15, wherein obtaining the reference correlithm object comprises selecting a correlithm object from the set of correlithm objects.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	As indicated in previous action, claims 5-6 and similarly 12-13 and 18-19 are allowed. Applicant has amended these claims into their respective independent claims 1, 8 and 15. Therefore, claims 1, 8 and 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI M TRAN/Primary Examiner, Art Unit 2432